Citation Nr: 1243683	
Decision Date: 12/24/12    Archive Date: 12/27/12

DOCKET NO.  09-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1968.  He additionally had more than 34 years of service in the Oregon Air National Guard, retiring in October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

In December 2011, the Board remanded the Veteran's claims on appeal, together with claims of entitlement to service connection for bilateral hearing loss and tinnitus, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  His hearing loss and tinnitus claims have since been granted in an August 2012 rating decision.

For the reasons described below, the Veteran's carpal tunnel syndrome and low back disability claims are again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue still further development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the December 2011 remand, the RO was instructed to afford the Veteran VA examinations to determine the nature and etiology of his claimed bilateral wrist and low back disabilities.  The VA examiner was specifically asked to determine if the Veteran had a current wrist disability or low back disability that was related to his active duty or to any period of active duty for training (ACDUTRA) or inactive duty training (IDT).

As noted in the prior remand, with respect to the Veteran's low back disability claim, he has cited four separate back injury incidents that contributed to his current claimed disability.  Two of these incidents, an injury that purportedly took place on active duty in 1967 or 1968 while he was lifting commercial floor buffers up and down three flights of stairs while doing squadron cleanup duties, and an incident in August 1996 where he reported injuring his back while unloading equipment from a C-130, are the only two incidents that can be considered to have taken place during a period of active service or ACDUTRA or IDT.  The other two incidents were noted to have taken place during the Veteran's duties as a civilian employee of the Oregon Air National Guard, and therefore, cannot be considered as in-service incidents for service connection purposes.  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2002); 38 C.F.R. § 3.6 (2012).

With respect to the Veteran's claimed bilateral carpal tunnel syndrome, the Veteran has been in receipt of worker's compensation benefits for this disability due to his work as a federal civilian employee at the Oregon National Guard, and requested that the VA examiner consider and discuss his typing duties during his civilian job and during his multiple periods of IDT and ACDUTRA over a period of several years.  

The Veteran was afforded a VA orthopedic examination in May 2012.  With respect to his claimed low back disability, the VA examiner diagnosed the low back strains and with facet arthrosis.  The examiner noted that X-rays showed only mild facet arthrosis and very minor listhesis from L4 to L5, and that disc spaces were well maintained and no compression fractures were seen.  The examiner noted that the Veteran's first back pain episode was in 1967 and did not involve any structural damage, but consisted only of a back strain.  The examiner also referenced the incident in August 1996 when the Veteran was diagnosed with a lumbosacral strain after unloading equipment from a C-130 at Kingsley Field in Oregon.  The examiner further noted that the reported back injuries suffered coincidental to his civilian duties.  The examiner noted that after the reported incident in 1999, the Veteran was sent for physical therapy and was noted afterward to have returned to 90 percent of function, with all symptoms having cleared up.  The examiner referenced the treatment report indicating that no major lingering problems were expected at that time.  

Based on this evidence, the examiner concluded that there was no evidence of a continuity of back problems stemming from either of the Veteran's claimed back injury episodes, and that none of the episodes involved any significant trauma or evidence of spinal or disc injuries, but were merely myofascial types of injuries which would be expected to be time limiting.  The examiner then opined that the Veteran's facet arthrosis would be expected with age and core deconditioning, and specifically indicated that this was so because the Veteran has been very inactive except for traveling during the past 10 years.  Therefore, the examiner concluded that the Veteran's back disability was less likely than not related to his active service.

In response to the VA examiner's conclusions, the Veteran submitted a statement in September 2012 indicating that he strongly disagreed with the VA examiner's assertion that he had been very inactive over the previous 10 years and he expressed concern with the examiner's opinion that facet arthrosis was consistent with aging and core deconditioning.  He indicated that he reported to the examiner that he walked two to three miles each day and played golf two to three times per week and routinely rode his mountain bike.  The Veteran also pointed out that the examiner did not also indicate that facet arthrosis can result from an injury.  In support of this notion, he provided a citation to a medical website.  

The Veteran additionally submitted a copy of a September 2012 MRI report obtained by his private physician.  The impression from the MRI report included the following diagnoses:  bilateral neural foraminal stenosis as a consequence of diffuse bulge of the annulus fibrosis, at L1-2, L2-3, L3-4, L4-5, and L5-S1; central vertebral canal stenosis due to diffuse bulge of the annulus fibrosis with thickening of the ligamentum flavum and osteophyte formation arising from the facet joints L2-3 and L3-4; and bilateral facet arthropathy L2 through S1.  The Veteran further indicated in his September 2012 statement that his private physician told him that the disabilities shown on his MRI report indicated the presence of an old injury.  

Based on this additional medical evidence and additional lumbar spine diagnoses, the Board finds that this claim must be remanded in order to obtain an addendum opinion regarding the nature and etiology of his low back conditions, taking into account this recent medical evidence, as well as the Veteran's contentions that he was told that the evidence from his MRI report indicated that he an old injury, and that he indeed suffered a continuity of back pain symptomatology from the time of his first in-service back injury.  See 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

With respect to the Veteran's claimed carpal tunnel syndrome, the examiner indeed diagnosed the Veteran with mild carpal tunnel syndrome, and while he opined that this was less likely than not related to his active service, he did not provide a clear rationale for this opinion.  The examiner simply indicated that the condition responded well to treatment, including yearly cortisone injections, and noted that the Veteran was no longer doing any jobs or activities that produced or aggravated his carpal tunnel syndrome.  He finally noted that the Veteran's year of undisputed active duty from 1967 to 1968 consisted of mostly manual labor instead of typing and that there were not reported incidents of carpal tunnel during that service and no reported incident until 2002.  

In providing this opinion, the examiner did not appear to consider the Veteran's 34 plus years of National Guard service for which he consistently completed at least 30 to 40 days of either IDT or ACDUTRA on an annual basis, nor his contention that for 24 of those years, his duties included writing reports, doing personnel performance reports, conducting inspections, and completing status reports all either on typewriters or computers.  These Board notes that these reported duties would appear to be consistent with the Veteran's specialty in quality assurance, as noted on his NFB Form 22.  The examiner additionally did not appear to consider the Veteran's contention that he has experienced symptoms associated with carpal tunnel syndrome continuously since about 1991.  Accordingly, the Board finds that further medical comment must also be obtained with respect to the Veteran's carpal tunnel claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Resolution of these claims ultimately turns on whether the Veteran's disabilities are attributable to his military service - and, in particular, to his claimed back injuries and duties requiring extensive use of typewriters and computers during his relatively brief stints of active military service in the Oregon Air National Guard.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Thus in considering these claim, the examiner must not only consider the Veteran's period of active service, but also the effect of his duties performed during his periods of ACDUTRA, typically consisting of two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year, and his periods of IDT, which typically consists of the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  As noted by the Board, the Veteran has consistently completed at least 30 to 40 days of ACDUTRA or IDT each year during his more than 34 years of National Guard service.

In remanding these claims, the Board additionally notes that the Veteran is competent to report an onset of a low back pain and wrist pain and numbness during service and he is competent to report a continuity of symptomatology of these disabilities since his separation from service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2012).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on this reported continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Finally, whereas the Veteran has provided new medical and lay evidence following the issuance of the August 2012 supplemental statement of the case (SSOC) without a waiver of consideration by the agency of original jurisdiction, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner that conducted his May 2012 orthopedic examination for further comment on the determinative issue of the etiology of his claimed low back disability and carpal tunnel syndrome.  If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner is asked to again review all pertinent evidence of record, including most especially the September 2012 MRI report of the Veteran's lumbar spine and his lay assertions regarding his claimed disabilities, and to provide new opinions regarding the etiology of his claimed disabilities.  

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability (i.e., low back strains, facet arthrosis, foraminal stenosis and central vertebral canal stenosis (both as due to diffuse bulge of the annulus fibrosis), and bilateral facet arthropathy) had its clinical onset during active service or is related to any in-service disease, event, or injury, including as a result of the service related incident where the Veteran injured his back as a result of lifting commercial floor buffers up and down three flights of stairs in 1967 or 1968 while on active duty, and/or as a result of the incident in August 1996 where the Veteran was noted to have injured his back while unloading equipment from a C-130 during a period of ACDUTRA.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed carpal tunnel syndrome had its clinical onset during active service, is related to any in-service disease, event, or injury, or was incurred as a result of the Veteran's reported clerical duties performed over a cumulative period of at least 30 to 40 days per year for 24 plus years during his periods of ACDUTRA and IDT while serving in the Oregon Air National Guard.  The examiner should also reconcile the effect of the Veteran's service related duties with his civilian job with the Oregon National Guard in causing any carpal tunnel syndrome.  Additionally, any relationship between the Veteran's nonservice-connected cervical spine disability and his carpal tunnel syndrome should be discussed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing these opinions, the examiner should reference all relevant lay and medical evidence of record, including the Veteran's contention that he has experienced a continuity of symptomatology of these disabilities since the injuries were first reported to have been incurred.

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


